DETAILED ACTION
The following is a Notice of Allowability upon examination of the above-identified application on the merits.  Claims 1, 3 and 4 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach when the second operating mode is set, the controlling circuitry determines a target operating device from among the air conditioner and the external device in accordance with a running mode for air conditioning instructed from the manipulation terminal, and then operates the target operating device determined, and the running mode is any one of a cooling mode, a drying mode, an air-blowing mode, and a heating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 29 October 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to various operating modes of air conditioners and heaters working simultaneously:
		USPN 10,190,788 B2 to Schnell et al.
		USPN 10,088,192 B2 to Crimins et al.
		USPN 9,784,461 B2 to Billman et al.
		USPN 9,599,382 B2 to Higaki
		USPN 8,774,947 B2 to Sartain et al.
		USPN 8,112,181 B2 to Remsburg
		USPN 7,802,618 B2 to Simon et al.
		USPN 7,664,575 B2 to Boydstun et al.
US Pub. No. 2021/0381714 A1 to HEI et al.

		US Pub. No. 2020/0340704 A1 to ROSS
		US Pub. No. 2018/0363933 A1 to Ross
		US Pub. No. 2017/0010014 A1 to MIYATA et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 







/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        21 March 2022